Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is for response dated 7/29/22,  including claims 1-9, 15-17, 25 and 31, out of which claims 1-5, 7-9, 15-17, 25 and 31 have been amended..

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection,
 would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is 
not identically disclosed as set forth in section 102, if the differences between the claimed invention 
and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-4, 15-17, 25 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over ’148 in view of Majmundar  et al (US 20190215055), henceforth, ‘055.

For claims 1, 15, 25 and 31, ‘148 discloses following limitations:
An access method, effective to a wireless backhaul node, comprising: 
(‘148:  [0047] A third example embodiment of the present invention is an attaching method for use in a base station (BS), such as the BS 23 (Backhaul node, fig. 1A) in a network system [0024] the BS 23 (backhaul noe)  may be a donor evolved Node B, the RS 21 (backhaul node)  may be named as a relay node (RN) or a Relay E-UTRAN NodeB (Relay eNB or ReNB), reds on limitation . [0032], FIG. 1F represents another pattern of control plane protocol stack of the network system 2 of the present invention for backhaul control signaling. Particularly, a RS ( Relay station/node ) backhaul link protocol stack 11b of the RS 21, comprising a PHY layer, a PDCP/RLC/MAC layer, a IP layer, a SCTP and a S1-AP layer, is used for facilitating the routing control signaling messages with a BS access link protocol stack 12b of the BS 23, a PHY layer, a PDCP/RLC/MAC layer, a IP layer, a SCTP and a S1-AP layer. A BS backhaul link 13b of the BS 23, comprising an L1 layer, an L2 layer, an IP layer, a SCTP layer and a S1-AP layer, is used for facilitating the routing control signaling messages (Reads on access method) with a CN (Core Network ) link protocol stack 14b of the CN 25,)
determining an upper-layer parent node of the wireless backhaul node in a wireless backhaul path from a donor base station to the wireless backhaul node, wherein the upper-layer parent node is the donor base station of the wireless backhaul node or is an intermediate wireless backhaul node in the wireless backhaul path; and 
(‘148:, [[0024], [0047], figs. 1A and 1J, the BS 23 may be a donor evolved NoReads on upper layer parent node, de B ( in backhaul path in fig. 1 A), the RS 2 (RS2 is intermediate node)1 may be named as a relay node (RN) or a Relay E-UTRAN NodeB (Relay eNB or ReNB), and the CN 25 (core network)  is an Evolved Packet Core (EPC 0041] Please refer to FIG. 1I. Particularly, after establishing the communication link between the RS 21 (Relay station which is Relay node on backhaul path, fig.s 1 A and 1J , see paragraph  {0047])) (Reads on first wireless backhaul node, because it is first node in series of backhaul nodes. ) and the CN 25 ( Core network) ), the transceiver 235 of the BS 23 (Home Donor node, which is previous to first backhaul mode.),  receives an uplink S1-AP message 218 from the RS 21,
 (Reads on first information)
transmitting first information to the donor base station directly or transmitting the first information 
to the donor base station via the intermediate wireless backhaul node; 
(‘148: , 0026] Next, please refer to FIG. 1C at the same time. At first, the transceiver 235 of the BS 23 (Donor node) receives a link request from the RS 21( Reads on Relay node which is intermediate backhaul node) . Then, the processing unit 231 of the BS 23 (Donor node) sets up a communication link procedure between the RS 21 (Intermediate node) and the CN 25 based on the link request. Specifically, the link request that the transceiver 235 of the BS 23 receives from the RS 21 is a radio resource control (RRC) request 210 which is a signaling message  (Message Reads on first information completely.) for requesting to setup the communication link procedure between the RS 21 (Intermediate node) and the CN 25.)
wherein the first information comprises identity information of the first wireless backhaul node and/or operating mode information of the first wireless backhaul node.
([0035] --- the BS 23 (Donor node) may further use the S1 proxy module 237 for updating control signaling messages and network packets between the RS 21 and the CN 25  ((Reads on operating mode).. In other words, the S1 proxy module 237 will process the network packets before forwarding them between the RS 21 and the CN 25. [0041] Please refer to FIG. 1I. Particularly, after establishing the communication link between the RS 21 and the CN 25, the transceiver 235 of the BS 23 receives an uplink S1-AP message 218 from the RS 21 and ---. The uplink S1-AP message 218 comprises at least an eNB S1-AP identifier 21805).
‘055 discloses more clearly following limitation:
transmitting first information to the donor base station directly or transmitting the first information to the donor base station via the intermediate wireless backhaul node;
(‘055: [0038] referring to FIG. 3, donor DU can be sending to and from receiving signals (signal  Reads on information) )  both UE 102.sub.2 and from relay DU 310.sub.1. The transmissions can be multiplexed so as to avoid interference. Some example transmission schemes integrating access and backhaul transmissions are described further in FIG. 4. [0065] , If the resource allocation is shared among several relay nodes, then the content transmitted may be formatted such that the donor cell can distinguish the received data, even if more than one relay node is transmitting by combining this technique with RA preamble transmission. In an example embodiment, where the resources are not shared, the relay node may be free to send any type of data.)
It would have been obvious to a person of ordinary skill before the effective date of invention to have  combined the limitations of ‘055 with those of ‘148 for the advantage of enabling IAB (Integrated access and back haul.links)

For claim 15, ‘148 discloses following limitation:
A first wireless backhaul node, comprising a transceiver, a storage, a processor and a program stored in the storage and configured to be executed by the processor, wherein the processor is configured to read the program from the storage to perform following process:
(‘148:, see claim 10, A base station (BS) for use in a relay network system, the relay network system 
comprising the BS, a relay station (RS) and a core network (CN), the BS being connected with the CN via a backhaul link, the BS comprising: a processing unit being configured to setup a communication link procedure between the RS and the CN corresponding to a link request from the RS, and to create a mapping table for connecting the RS and the CN; a memory being configured to stored the mapping table; and a transceiver being configured to receive 
and forward network packets and control signals between the RS and the CN based on the mapping table.
Rest of limitations are same as in claim 1.

For claim 25, ‘148 discloses following limitation:
A donor base station of a first wireless backhaul node, comprising a transceiver, a storage, a processor and a program stored in the storage and configured to be executed by the processor,
(‘148:[0039]--- The processing unit 231 of the BS 23 sets up a GPRS tunneling protocol for user plane (GTP-U) connection 238 between the RS 21 and the S-GW 259 of the CN 25. Following, the processing unit 231 of the BS 23 assigns the GTP-U connection 238 an identifier 2380 which can be a tunnel endpoint identifier (TEID), and create a mapping table 2310 for recording the identifier 2380 which represents that the GTP-U connection 238 is established for the communication between the RS 21 and the S-GW 259 of the CN 25. The mapping table 2310 is stored in the memory 233.

For claim 31, ‘148 discloses following limitation:
A non-transitory computer readable storage medium storing therein a computer program, wherein the computer program is configured to be executed by a processor
( 0025] The BS 23 comprises a processing unit 231, a memory 233, a transceiver 235 and a S1 proxy module 237 as drawn in FIG. 1B. The processing unit 231 may be any of various processors (computer), central processing units (CPUs), microprocessors, or other computing devices known to people skilled in the art. In addition, the memory 233 may be any kind of various storage mediums *  (Reads on Computer readable medium) and the transceiver 235 may be any of various transceivers that known to people skilled in the art.
‘148 does not disclose  “---non-transitory---“, which is disclosed clearly by ‘055, as follows:
(‘055: [0099], non-transitory media which can be used to store desired information. Computer-readable 
storage media can be accessed by one or more local or remote computing devices, e.g., via access requests, queries or other data retrieval protocols, for a variety of operations with respect to the information stored by the medium  )
Rest of limitations are same as in claim 1, as above.


For claims 2 and 16, “148 in view of ‘055  discloses all limitations of subject matter, as applied to preceding claims 1 and 15 respectively. In addition, ‘148 discloses following limitations, as follows:
wherein the first information is transmitted to the donor base station directly through one the following messages: Msgl of a random access procedure; a radio resource control (RRC) connection establishment request message; an RRC connection establishment completion message; a predefined message dedicated to
 report of identity characteristics information; other uplink messages.
([0026] Next, please refer to FIG. 1C at the same time. At first, the transceiver 235 of the BS 23 receives a 
link request from the RS 21. Then, the processing unit 231 of the BS 23 sets up a communication link procedure 
between the RS 21 and the CN 25 based on the link request. Specifically, the link request that the transceiver 235 
of the BS 23 receives from the RS 21 is a radio resource control (RRC) request 210 which is a signaling message for requesting to setup the communication link procedure between the RS 21 and the CN 25. After receiving the RRC request 210, the processing unit 231 of the BS 23 is configured to respond a RRC connection 230 to the RS 21.)

For claims 3 and 17, “148 in view of ‘055 discloses all limitations of subject matter, as applied to preceding claims 1 and 5 respectively. In addition, ‘148 discloses following limitations, as follows:
wherein the operating mode information of the wireless backhaul node comprises one or a combination of: indication information indicating that the wireless backhaul node operates in a Layer 3 mode or Layer 2 mode; indication information indicating that the wireless backhaul node is visible or invisible to a predetermined node, wherein the predetermined node comprises a core network node and/or a radio access network (RAN) side node other than the first wireless backhaul node; indication information indicating that the wireless backhaul node operates in a fifth-generation (5G) cell mode or distributed unit (DU) mode; and indication information indicating 
two operating modes supported by the wireless backhaul node simultaneously.
(‘148: [0029] A BS backhaul link 13a of the BS 23, comprising an L1 layer, an L2 layer, an IP layer, a SCTP layer and a S1-AP layer, is used for facilitating the routing control signaling messages with a CN link protocol stack 14a of the CN 25, comprising an L1 layer, an L2 layer, an IP layer, a SCTP layer and a S1-AP layer.)

For claim 4, “148 in view of ‘055 discloses all limitations of subject matter, as applied to preceding claims 1 and 3 sequentially , with the exception of  following limitation, which is disclosed by ‘055 only, as follows::
“  wherein subsequent to transmitting the first information, the method further comprises: if an operating mode of the wireless backhaul node is the Layer 3 mode or is visible to the predetermined node or is the 5G cell mode, initiating, by the wireless backhaul node, an Ng interface setup process and an Xn interface setup process with the donor base station; and/or, if an operating mode of the wireless backhaul node is the Layer 2 mode or is invisible to the predetermined node or is the DU mode, initiating, by the first wireless backhaul node, an F1 interface setup process with the donor base station. “
(‘055: [0044] PDCP PDU from multiple bearers belonging to different UEs are encapsulated into IAB PDUs for relaying over the IAB relay bearers destined to a relay DU (e.g., relay DU 310). This function operates on the user plane protocol PDU (PDCP PDUs) for each bearer received over the F1 interface (also referred to as the F1-U interface) from the PDCP sublayer at the donor CU 205.
It would have been obvious to a person of ordinary skill before the effective date of invention to have  combined the limitations of ‘055 with those of ‘148 for the advantage of enabling IAB (Integrated access and backhaul . links

Claims 5 and 8 are  rejected under 35 U.S.C. 103 as being unpatentable over ’148 in view of ‘055, as above, an d, further, in view of  HE et al et al (US 20180124677), henceforth, ‘677.
For claim 5, “148 in view of ‘055 discloses all limitations of subject matter, as applied to preceding claim  1, with the exception of  following limitation, which is disclosed by ‘677, as follows::
“  wherein the determining the upper layer node of the wireless backhaul node comprises: 
determining a range of selectable cells based on pre-acquired relevant node information on a node configured to 
provide a wireless backhaul service, wherein the relevant node information comprises at least one of: a donor base station identifier, donor base station cell list information, a wireless backhaul node identifier, wireless backhaul node cell list information; and selecting, based on signal qualities of searched cells, a cell satisfying predefined conditions from the range of selectable cells and accessing the cell, wherein the upper layer node is a donor base station or a wireless backhaul node that the accessed cell belongs to. “
(‘677: 0004] In a backhaul link from the RN to the macro eNB                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          single hop exists between the RN and the macro eNB, and there are only one macro eNB serving an RN at the same moment. A mode of pre-configuration or Operation Administration and Maintenance (OAM) entity configuration is adopted at the network side to determine a donor node for the RN. In the mode of pre-configuration, information of a cell to which the RN can be accessed is pre-configured by the operator before the RN starts up, and the information is stored in the RN. When the RN is started for cell search, the RN performs the cell selection in a pre-configured set of cells, and selects a cell with the best signal quality as a donor cell. In the mode of OAM configuration, the RN conducting as a user equipment accesses to a selected cell after starting up, and is configured with the information of the donor cell through OAM after being identified as the RN by the network side. After obtaining the information of the donor cell, the RN accesses to the selected donor cell and is provided with a backhaul service by the donor cell..
It would have been obvious to a person of ordinary skill before the effective date of invention to have  combined the limitations of ‘677 with those of ‘148 in view of ‘055 for the advantage of enabling IAB (Integrated access and backhaul links.

For claim 8, “148 in view of ‘055  and, further, in view of 677 discloses all limitations of subject matter, as applied to preceding claims 1 and 5 sequentially , with the exception of  following limitation, which is disclosed by ‘677 only, as follows::
“  transmitting, by the wireless backhaul node, a request message to an operation, administration, and maintenance (OAM) function entity of a core network, and receiving, by the wireless backhaul node, relevant node information on a node configured to provide a wireless backhaul service that is returned from the OAM function entity based on the request message. “
(‘677: 0004] In a backhaul link from the RN to the macro eNB,(Donor node) single hop exists between the 
RN and the macro eNB (Donor node) , and there are only one macro eNB serving an RN at the same moment. A mode of pre-configuration or Operation Administration and Maintenance (OAM) entity configuration is adopted at the network side to determine a donor node for the RN. In the mode of pre-configuration, information of a cell to which the RN can be accessed is pre-configured by the operator before the RN starts up, and the information is stored in the RN. When the RN is started for cell search, the RN performs the cell selection in a pre-configured set of cells, and selects a cell with the best signal quality as a donor cell. In the mode of OAM configuration, the RN conducting as a user equipment accesses to a selected cell after starting up, and is configured with the information of the donor cell through OAM after being identified as the RN by the network side. [0032] backhaul paths partially satisfying the backhaul requirement exist based on the path response message; wherein the backhaul requirement includes a requirement for throughput of the backhaul path.
It would have been obvious to a person of ordinary skill before the effective date of invention to have  combined the limitations of ‘677 with those of ‘148 in view of ‘055 for the advantage of enabling IAB (Integrated access and backhaul . links.

Claim 6-7 are  rejected under 35 U.S.C. 103 as being unpatentable over ’148 in view ‘055, as above, in view of  ‘677 and, further, in view of . Nagata et al (US 20130279364 ), henceforth, ‘384.
For claim 6, “148 in view of ‘055 and, further, in view of ’677  discloses all limitations of subject matter, as applied to preceding claims 1  and 5 sequentially , with the exception of  following limitation, which is disclosed by ‘384, as follows::
“  wherein the relevant node information further comprises a type of wireless backhaul service supported by a cell, and types of the wireless backhaul service comprise a Layer 2 wireless backhaul service and a Layer 3 wireless backhaul service. “
(‘364: [0003] In the relay technique, there are type I relay (L3 relay) and type II relay (Advanced-L1 relay
, Advanced-L2 relay). Type I relay is such a relay technique that a cell of a radio relay station apparatus (relay node: RN) has its own cell ID and the radio relay station apparatus transmits common/shared control signals for the own cell. Accordingly, the relay node acts as a radio base station apparatus for a mobile terminal apparatus (user terminal: UE). And, the relay node has a specific scheduler. Accordingly, type I relay makes a contribution to extension of a coverage via a radio backhaul link between the radio base station apparatus (Donor eNode B: DeNB) and the relay node RN. This type I relay has been standardized in LTE Release-10 (see Non Patent Literatures 1, 2).
It would have been obvious to a person of ordinary skill before the effective date of invention to have  combined the limitations of ‘364 with those of ‘148  in view of ‘677 for the advantage of enabling IAB (Integrated access and backhaul . links

For claim 7, “148 in view of ‘055 and, further, in view of 677 and ‘364 discloses all limitations of subject matter, as applied to preceding claims 1 and 1, and 5-6 sequentially , with the exception of  following limitation, which is disclosed by ‘677 only, as follows::
“  wherein the predefined conditions comprise at least one of following conditions: the cell is configured to provide a wireless backhaul service corresponding to the operating mode of the wireless backhaul node, a quality of a link from the cell to the wireless backhaul node satisfies a predefined requirement, and the cell allows access by a new wireless backhaul node.. “
(‘677: 0119] , the second node may judge whether a backhaul service can be provided for the first node and whether the backhaul requirement of the first node can be met in view of one or more kinds of information of the frequency and bandwidth supported by the second node, the time delay, throughput and load of the existing backhaul link of the second node, the bandwidth and load of the access link that the second node is responsible for, etc.  if the second node can provide the backhaul service for the first node, the second node may meet one or more of the following conditions: there are intersections between the frequencies supported by the second node and the frequencies in the path request message; the existing backhaul link of the second node satisfies the backhaul requirement in the path request message; the frequencies supported by the second node are the frequencies at which better results of neighbour cell measurement of the first node (such as strong signal intensity, good quality and less interference) can be obtained; the access link of the second node has large bandwidth and 
small load; and the existing backhaul link of the second node has small load...
It would have been obvious to a person of ordinary skill before the effective date of invention to have  
combined the limitations of ‘677 with those of ‘148 in view of ‘055 for the advantage of enabling IAB (Integrated 
access and backhaul links.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not disclose directly or indirectly following limitation:
wherein the transmitting the first information to the donor base station via the intermediate wireless backhaul node comprises: transmitting, by the wireless backhaul node, the first information over a path and bearer already established between the intermediate wireless backhaul node and the home donor base station; or triggering, by the wireless backhaul node, an establishment of a path and bearer between the intermediate  wireless backhaul node and the donor base station and transmitting, by the wireless backhaul node, the first information over the newly established path and bearer.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9,15-17,25 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDER P MEHRA whose telephone number is (571)272-3170.  The examiner can normally be reached on telework. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nizar Sivji can be reached on 571-270-7462.  The fax phone number for the organization where this application or 
proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application 
Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDER P MEHRA/
          	 Primary Examiner, Art Unit 2647